Ethridge, J.,
delivered the opinion of the court.
The appellee, ,M(rs. Brown, filed a suit for divorce in the chancery court and for custody of her child, and was allowed alimony in the sum of sixty dollars per month and attorney’s fees of one hundred and seventy-five dollars. The appellant, feeling aggrieved at the decree, prayed for and was granted an appeal to the supreme court with supersedeas; and appellee files' her motion in this court for alimony pendente lite for support of herself and little child'pending this appeal and for attorney’s fee in this court. The supersedeas was granted September 27, 1919.
The appellee asserts that nothing has been paid her and that she has 'no property of any kind and is without means of support for herself and child and without funds to employ an attorney unless an order is made in this court allowing attorney’s fees and temporary alimony, while appellant says that he has paid her not less than sixty dollars per month and makes a check for fifty dollars payable to appellee and paid by .him an exhibit to the affidavit, It appears that the appellant is earning about one hundred and twenty dollars per month and that he has a one-half interest in certain property in Tippah county amounting to five thousand dollars, which is in*131cumbered to the extent of six hundred dollars, leaving his net interest in said property one thousand nine hundred dollars.
We. are of the opinion that alimony pendente lite and an attorney’s fee for the appellee in this court is proper, and that one hundred dollars is a reasonable attorney’s fee, and that sixty dollars per month is a reasonable allowance on the facts in this case for temporary alimony for the support of the wife and child; this order to relate back to the date of the supersedeas and to be credited with such amounts as the appellant has paid to the appellee.

So ordered.